DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 11-20 are objected to because of the following informalities:  

Claim 1 is not clear because it recites the limitation “each of the bond pad structures” (emphasis added) in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “each of the bond pad structures” (as recited in lines 4-5) is: 

“each of the first bond pad structures” (emphasis added).
(Applicant should consistently recite the same language for the same element in the claim).


Claim 1 is also not clear because it recites the limitation “a corresponding one the first metallization structures” (emphasis added) in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a corresponding one the first metallization structures” (as recited in line 7) is:

“a corresponding one of the metallization structures” (emphasis added).


Claim 8 is not clear because it recites the limitation “the corresponding one the first metallization structures” (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the corresponding one the first metallization structures” (as recited in line 2) is:

“the corresponding one of the metallization structures” (emphasis added).


Claim 11 recites the limitation "levels of package metallization structures" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner assumes the above limitation of “levels of package metallization structures” (as recited in lines 6-7) is:

“the levels of package metallization structures” (emphasis added).


Claim 17 is not clear because it recites the limitation “the second package dielectric material” (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the second package dielectric material” (as recited in line 1) is:

“the dielectric material” (emphasis added).

Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-4, 8-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S 2018/0151527 A1) (submitted by Applicant from IDS filed on 12/28/2021) in view of  Kapusta et al. (U.S 2019/0043802 A1).


As to claim 1, Chang et al. disclose in Fig. 3 an integrated circuit (IC) package, comprising: 
a level of metallization structures (comprising “vias” 308V, “wires” 308w and “pads” 308p) spaced apart within an area of the package (Fig. 3) (Fig. 3, para. [0044]);
a dielectric material (“lower passivation layer” 108) over the level of metallization structures (comprising “vias” 308V, “wires” 308w and “pads” 308p) (Fig. 3, para. [0044], [0046], [0051]);  
a plurality of first bond pad structures (comprising “barrier layer” 102, “upper seed layer” 114 & “lower seed layer” 112) within the area of the package (Fig. 3, para. [0046]-[0047]), wherein each of the first bond pad structures (comprising “barrier layer” 102, “upper seed layer” 114 & “lower seed layer” 112) extends over a portion of the dielectric material (“lower passivation layer” 108), and comprises an integral via (comprising “barrier layer” 102 and “lower seed layer” 112) that is adjacent to a sidewall of the dielectric material (“lower passivation layer” 108) and is in contact with a corresponding one of the metallization structures (comprising “vias” 308V, “wires” 308w and “pads” 308p) (Fig. 3, para. [0020], [0023], [0027]); a plurality of interconnect structures (comprising “lower bump layer” 116 & “upper bump layer” 118) that couple the first bond pad structures (comprising “barrier layer” 102, “upper seed layer” 114 & “lower seed layer” 112) (Fig. 3, para. [0021], [0022]).  
	Chang et al. do not disclose an IC die comprising a plurality of second bond pad structures within an area of the IC die; and a plurality of interconnect structures that couple the first bond pad structures to the second bond pad structures. 
Kapusta et al. disclose in Fig. 6 a package comprising: an IC die (“semiconductor device” 102) comprising a plurality of second bond pad structures (“I/O pads” 104) within an area of the IC die (“semiconductor device” 102); and a plurality of interconnect structures (“interconnect elements” 108) that couple the first bond pad structures (see the bond pad structures on the top surface of interconnect structure 84, Fig. 6) to the second bond pad structures (“I/O pads” 104) (Fig. 6, para. [0051], [0054]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Chang et al. by having an IC die comprising a plurality of second bond pad structures within an area of the IC die; and a plurality of interconnect structures that couple the first bond pad structures to the second bond pad structures as taught by Kapusta et al. in order to provide an electrical functionality in the semiconductor package.
As to claim 2, as applied to claim 1 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein individual ones of the first bond pad structures (comprising “barrier layer” 102, “upper seed layer” 114 & “lower seed layer” 112) have a contiguous microstructure (“upper seed layer” 114) extending into the integral via (comprising “barrier layer” 102 and “lower seed layer” 112) (see Fig. 3 in Chang et al.).   
As to claim 3, as applied to claim 1 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein individual ones of the first bond pad structures  (comprising “barrier layer” 102, “upper seed layer” 114 & “lower seed layer” 112) comprise a polycrystalline metal (at least one barrier layer 102 comprises “metal grains”/“crystallites”) with one or more grains extending into the integral via (comprising “barrier layer” 102 and “lower seed layer” 112) (Fig. 3, para. [0026] in Chang et al.).  
As to claim 4, as applied to claim 1 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein the sidewall of the sidewall of the dielectric material (“lower passivation layer” 108) adjacent to the integral via (comprising “barrier layer” 102 and “lower seed layer” 112) is substantially vertical (see Fig. 3 in Chang et al.). 
As to claim 8, as applied to claim 1 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein the integral via (comprising “barrier layer” 102 and “lower seed layer” 112) comprises a seed layer material (a material of “barrier layer” 102) in contact with the corresponding one of the (comprising “vias” 308V, “wires” 308w and “pads” 308p) (see Fig. 3, para. [0026] in Chang et al.).  
As to claim 9, as applied to claims 1 and 8 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein the seed layer material (a material of “barrier layer” 102) lines the sidewall of the dielectric material (“lower passivation layer” 108) and extends over the dielectric material (“lower passivation layer” 108) (see Fig. 3 in Chang et al.).   
As to claim 10, as applied to claims 1, 8 and 9 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein the integral via (comprising “barrier layer” 102 and “lower seed layer” 112) further comprises a second material (material of “lower seed layer” 112) in contact with the seed layer material (a material of “barrier layer” 102), and the seed layer material (a material of “barrier layer” 102) has a different composition than the second material (material of “lower seed layer” 112) {see Fig.3, para. [0019]-[0020] in Chang et al., since materials of 112 and 102 are different, thus they have different composition}.
As to claim 17, as applied to claim 1 above, Chang et al. and Kapusta et al. disclose all claimed limitations including the limitation wherein the sidewall of the dielectric material (“lower passivation layer” 108) adjacent to the integral via  (comprising “barrier layer” 102 and “lower seed layer” 112) is substantially vertical. (see Fig. 3 in Chang et al.).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-16, and 18-20 are objected, but would be allowable if rewritten in order to overcome the above claim objections. 


  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        November 5, 2022